DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.

Applicants' arguments, filed October 6, 2022, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 36, 51 – 58, 61, 62, 71 – 73 and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2012/0100103) in view of Glozman et al. (US 2004/0047891), Koo et al. (Angew Chem, Int Ed 2012) and Binauld et al. (Chem Commun, 2013; first published December 10, 2012).
Park et al. discloses an in situ forming injectable hydrogel and medical uses thereof (whole document, e.g., abstract). The material can be used as a drug delivery scaffold, when a matrix with tyramine is present, heparin can retain growth factors and allow for sustained release of those growth factors due to the ability of heparin to bind physically with the growth factors (¶ [0051]). Heparin can be used as the polymer backbone for the invention but other materials such as alginate can also be used (¶ [0031]). Given that this is the polymer backbone and additional groups are added such as discussed at ¶ [0017], the polymers such as alginate used to prepare the hydrogel are modified. The hydrogel can be crosslinked in situ with the aid of a dual syringe kit or formed into sheets or discs using a dual syringe kit and a TEFLON® mold (e.g., ¶ [0037] and figure 6). Chemical crosslinking, such as by Michael addition, or physiochemical crosslinking such as ionic bonding that are free of toxic additives but low mechanical strength and stability, can be used to form the hydrogel (¶ [0005]). Various drugs and bioactive molecules can be encapsulated easily into the hydrogel by simple mixing and it is possible to fill defected or depressed site of the body cavities with an injectable hydrogel (¶ [0004]). The biologically active materials or drugs can be peptide or protein drugs or anti-cancer agents, including monoclonal antibodies and small molecule anti-cancer agents such as paclitaxel or doxorubicin (¶¶ [0041] - [0045]). 
Administration of a drug refill wherein the drug is attached via a hydrazone cleavable linker to the target recognition moiety wherein the target recognition moiety and target are biorthogonal functional groups is not disclosed.
Glozman et al. discloses a biomedical system for intrabody targeted delivery and reloading of therapeutic agents that comprises a device with a body designed for implantation within the tissue region of a subject with a first member of a binding pair attached to the surface that is provided along with a delivery vehicle, akin to the drug refill of the instant claims, comprising a carrier particle designed to carry the therapeutic agent and a second member of the binding pair attached to the carrier particle where the first and second members of the binding pair are capable of specifically interacting to enable targeting of the delivery vehicle to the implanted biomedical device (whole document, e.g., title and abstract). The system can be universally applied, such as to treat solid malignancies in a subject (¶ [0123]). The carrier particle 20 can be any vesicle, polymeric shell or the like capable of carrying the therapeutic agent 28 and carrier particle 20 can even be a prosthetic group cleaved off at the target, thus converting a prodrug into a drug and the carrier particle doubles as the second member 22 of the binding pair (¶ [0056]). While nanoparticles are one possible carrier particle (e.g., ¶ [0097]) and are excluded from the scope of the instant claims, other carriers such as microcapsules, microspheres (¶ [0098]), or lipid vesicles such as liposomes (¶ [0099]) or the second binding pair member/prosthetic group being the carrier particle, embodiments for the drug refill which are not excluded from the scope of the instant claims. The binding pair is a complementary pair of molecules capable of specifically interacting and having a high affinity for each other and is selected to enable targeting of delivery vehicle 14 to biomedical device 12 when implanted within a tissue region (¶¶ [0058] – [0059]). The binding between the binding pair is specific and preferably reversible (¶ [0080]) but need not be reversible and exemplified elements for the binding pairs include biotin-avidin, hapten-antigen or antibodies (¶¶ [0058] and [0083]). The delivery vehicle can be administered once or several times over a predetermined period of time, enabling delivery of any number of doses over an extended period of time to enable longterm treatment (¶ [0133]) and without the need for surgical intervention and the associated risks ([0046]). The delivery vehicle 14 can administered intravenously, intramuscularly, subcutaneously or any manner appropriate for the therapeutic effect (¶ [0129]). The therapeutic agent 28 can be chemotherapeutics or anti-neoplastic agents (¶ [0057]). The therapeutic agent 28 is preferably inactive when carried by the delivery vehicle so targeted delivery must be followed by release of therapeutic agent 28 from delivery vehicle 14 (¶ [0060]), and can be released by mechanisms such as disintegration of the carrier particle 20 or conditional release triggered by physical and/or chemical conditions at the implantation site such as pH (¶ [0064]). 
Koo et al. discloses many chemicals for biocompatible copper-free click chemistry have been developed, focusing on ring-strained alkyne groups as the counterparts to azide groups for increase reactivity (¶ bridging cols 1 and 2 on p 11836). Rather than using biological targeting moieties such as antibodies that are saturatable and not necessarily unique, biorthogonal chemistry can be used that is paving the way to novel innovations in the biological field (p 11836, col 1). Such biorthogonal reactions can occur specifically on target living cells with artificially introduced unnatural glycans containing particular chemical groups such as azides (p 11836, col 2, ¶ 1). The intravenously administered nano-sized PEGylated liposomes modified with DBCO particles are injected into tumor-bearing mice to bind to the unnatural sialic acids with azide groups on the target cancer cell surface by in vivo biorthogonal copper-free click chemistry (p 11836, col 2, ¶ 2), this allows for the effective accumulation of nanoparticles in the target site through biorthogonal copper-free click chemistry inside the living body (p 11839, col 2, ¶ 2). 
	Binauld et al. discloses the careful design of polymer-based therapeutic agents with engineered characteristics such as controlled release of encapsulated therapeutics and colloidal stability has been enabled by the versatility of modern synthetic chemistry and recent developments such as very efficient “click” reactions (p 2082, col 1, ¶ 1). Stimuli-responsive polymer undergo relatively large and abrupt, physical or chemical changes in response to small external changes in environmental conditions with suitable stimuli including (bio)chemical changes such as pH (p 2082, col 1, ¶ 1). It has been shown that the environment in tumor tissue is often 0.5 – 1.0 pH units lower than in normal tissues (p 2082, col 2, ¶ 2). This change and the change in pH after cellular uptake can be exploited by pH-responsive polymers which respond to pH changes with an altered solubility, volume, configuration or conformation with polymers with ionizable groups and those containing a degradable linker being two categories of such materials (p 2082, col 2, ¶ 3). The acidic conditions in tumor tissues, endosomes and lysosomes can induce the cleavage of acid-degradable linkers and coupling drugs to suitable carriers through acid-sensitive bonds is one way of ensuring the triggered release of the drug in an acidic environment and such a strategy has been quite popular for the design of smart drug delivery devices in the past decade (¶ bridging p 2082 and 2083). Figure 1 shows examples of acid-degradable system for drug delivery, including one in which polymer-drug conjugates are formed with the acid cleavable linker being present between the polymer backbone and the drug. While many chemical bonds are known to be stable in strong acid or strong base solutions, only a few show enhanced degradation or hydrolysis in the presence of slightly acidic media while being stable at neutral pH and among the most commonly employed acid-sensitive linkers are hydrazone linkages that are usually formed by the reaction of a hydrazine on ketones or aldehydes (¶ bridging cols 1 and 2 on p 2083 and figure 2). Out of all acid-sensitive bonds, the hydrazone bond formed between the C13 carbonyl group of anthracyclines (doxorubicin or daunomycin) and polymer hydrazides or the amide bond of a cis-aconityl residue containing spacer is the most commonly used for the preparation of polymer-drug conjugates (p 2091, col 2, ¶ 2). Conjugates of alginate with the antitumor agent daunomycin via an acid degradable (hydrazone) bond has been reported that delayed tumor group and reduced toxicity compared to free drug (table 7 and ‘polysaccharides’ section on p 2095). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the crosslinked hydrogel as Park et al. with a biorthogonal reaction pair for targeting purposes attached that will allow for refilling of the drug as in Glozman et al.  by implanting such a device in a subject and then subsequently refilling the device by administration of the drug refill/ delivery vehicle to treat cancer. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Park et al. discloses that hydrogels can be used to provide sustained release of materials and that those materials can be ‘loaded’ into the gel by binding with the materials such as heparin that comprise the hydrogel. The crosslinking can begin in the dual syringe during the injection and implantation process and/or preformed sheets that are crosslinked such as those disclosed by Park can be implanted at the desired location and can be used to treat cancer. By introducing the hydrogel material bearing one portion of the biorthogonal click chemistry pair at the treatment sites such as into the tumor or where a tumor was resected, the anti-cancer agent is localized at the site of tumor cells and the hydrogel provides for sustained release of the therapeutic agent at the desired site beginning at the time of implantation. The amount of drug that can be present in initial implant is finite and the use of a system and method as in Glozman et al. allows for the targeted delivery of therapeutic agent to an already implanted medical device within the tissue of a subject to allow for continued therapeutic effects such as treating cancer without additional invasive procedures such as another surgery. The use of a hydrogel material with a biorthogonal reactive group rather than the targetable glycans of Koo et al. or biotin/avidin or hapten-antigen as in Glozman et al. allows for targeting at any desired location without the need to worry about other biological markers that may be present since biorthogonal groups can allow for specific interactions even in complicated biological systems and other binding systems are saturable. The biorthogonal reaction target and target recognition pair then targets a material to the location of the hydrogel drug delivery device. If the linker between the drug and target is an acid sensitive hydrazone bond that is stable at neutral pH but having enhanced degradation under slightly acidic conditions such as that surrounding tumor tissues as taught by Binauld et al., then the reloaded drug bound to the hydrogel will remain localized to the hydrogel and be released in a controlled fashion over time as the hydrazone linker is cleaved due to the acidic tumor environment. Such conditional release of therapeutic agent based on the pH conditions of the implant site is also disclosed by Glozman et al. The delivery vehicle of Glozman et al. that is akin to the drug refill of the instant claims can comprise nanoparticles, which are excluded from the scope of the claims. However, non-nanoparticle carriers including microcapsules or that the carrier is the second member of the binding pair are also disclosed and the person of ordinary skill in the art can select from amongst the disclosed carrier particles that have different advantages and disadvantages. That the carrier particle is the second member of the binding pair will result in an easier preparation of the delivery vehicle as the second member of binding pair is required but the additional of a nanoparticle or microcapsule is not needed for this configuration. The use of a microcapsule with the second binding pair could allow for a greater amount of drug to be filled in a single step. The person of ordinary skill in the art can readily determine the optimal number of times to administer additional drug and the time frame over which such administrations occur. Multiple rounds of drug-hydrazone-target can be administered to reload the drug depot as deemed necessary by the person of ordinary skill in the art depending on factors including the required dose, response of the subject and the desired outcome of the treatment. 

A new grounds of rejection is set forth above that uses almost all of the same references that were previously used to reject the claims. Applicants argue that the cited references alone or in combination do not teach all elements of the instant claims. The primary reference Park does not teach refilling of the drug system or that subsequent doses of small molecule anti-cancer drug used to refill the device are released by cleavage of a cleavable linker. These deficiencies are not cured by Al-Dubai, Koo and Binauld. Koo teaches in vivo active targeting of nanoparticle using copper-free click chemistry in the body but does not teach hydrogels for drug delivery or a refillable drug delivery system as required by the instant claims. The nanoparticles used in Koo et al. are in contrast to the claimed invention that requires that the drug refill not comprise a nanoparticle. Binauld teaches acid degradable drug delivery systems but does not disclose any refillable drug delivery system or drug refills as required by the instant claims and teaches away from the claims system that requires the drug delivery device to stay intact upon drug delivery instead of being acid-degradable.
These arguments are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here while no single applied reference disclose all of the claim elements in language that is identical to that used in the claims, the combined teachings of the prior art render obvious an alginate hydrogel system loaded with drug, with the use of pair of binding molecules, one on a biomedical device and another on the delivery vehicle (drug refill), that are two members of biorthogonal, click chemistry reaction pair that allows for highly specific targeting even in complicated biological systems without the drawbacks that can accompany the use of antibodies, for example, for targeting purposes. The presence of the hydrazone cleavable linker in the drug refill allows for conditional release of the drug after reloading of the biomedical device from the refill over time due to the acidic nature of the tumor site where the biomedical device is located. That Koo uses nanoparticles does not patentably distinguish the instant claims as the disclosed click chemistry does not require nanoparticles to function and as taught by Glozman et al. carrier structures such as nanoparticles, microcapsules or lipid structures such as liposomes (that can be nano- or micro-sized) can be attached to a binding pair member or can be omitted entirely such that the carrier particle is instead the binding member. The comments regarding Binauld teaching away as an intact drug delivery device is required is not understood as the claims do not require an intact drug delivery and the alginate material recited in dependent claims 84 and 85 is biodegradable (see Lee et al. and the discussion below). "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). Hydrazone can be used as the pH conditional cleavable moiety and need not be incorporated into the hydrogel material itself. The claims also do not contain any limitations on the length of time the device remains implanted and depending on the rate of biodegradation, a refillable system can be prepared even if all elements will not last indefinitely after implantation.
Applicants also argue that even if all the claim elements are taught, the cited references fail to provide the necessary motivation or suggestion for combining to arrive at the presently claimed invention. That Park teaches a hydrogel with improved properties does not provide any motivation or suggestion to use this hydrogel as a refillable drug delivery system. Koo teaches away from the claimed invention by teaching that the moiety should remain attached to the target as the intracellular fate of the nanoparticles after endocytosis was investigated. Thus cleavage of the nanoparticle from the azide-DBCO complex formed through click reaction is discouraged by Koo et al. A lack of cleavage and internalization are required for intracellular drug delivery in Koo. Binauld does not remedy these deficiencies as the claimed invention requires the use of an alginate hydrogel, which is a non-acid degradable polymer and it is not clear why Binauld would even be relevant to the claimed invention.
These arguments are unpersuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). That biomedical devices can be reloaded with drugs is arise from the teachings of an alginate hydrogel drug delivery device of Park taken in combination with the explicit and implicit teachings of the other applied prior art documents and the knowledge of the person of ordinary skill in the art. While Park does not disclose the presence of a target recognition moiety on the alginate, the teachings of Glozman et al., the teachings of Binauld et al. as to various modifications of polymers and pH dependent linkers that can be used for controlled drug release combined with the knowledge of the person of ordinary skill in the art renders obvious the addition of such a moiety to Park’s hydrogel to allow for targeted reloading of additional therapeutic agent using the target recognition moiety attached thereto. As highlighted in the quoted section of Koo, the intracellular fate of the nanoparticles was investigated since that localization was important for further application as drug carriers. There need not be bodily incorporation of all parts of a secondary reference and not all therapeutic agents will require endocytosis of nanoparticles to exhibit the therapeutic effect.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. Not all therapeutic agents must be delivered intracellularly in nanoparticulate from to exert the desired therapeutic effect. Glozman teaches that nanoparticles are one possible carrier particle but other carrier particles can be used as has been discussed above. Binauld et al. is not relied on to teach the composition of the hydrogel but based on the disclosure of acidic conditions in tumor tissues, endosomes and lysosomes can induce the cleavage of acid-degradable linkers and coupling drugs to suitable carriers through acid-sensitive bonds is one way of ensuring the triggered release of the drug in an acidic environment to render obvious the hydrazone cleavable linkage in the drug refill. The reasoning set forth previously and above does not argue for the introduction of such acid labile bonds or materials as the hydrogel material of Park but as part of the linker in the drug refill to bring about conditional release of the drug when the hydrazone linkage is present in the acidic environment of the tumor. As the instant claims require a hydrazone cleavable linker whose cleavage results in sustained and controlled release of anticancer drug from the drug delivery device, Binauld et al. it is relevant to the claimed invention.
Applicants also argue that even if there was motivation to combine the various elements in the proposed manner, there is no reasonable expectation of success. The instant rejection constitutes nothing more than picking and choosing of the various elements of the claims from a number of references based not on the teachings in the art but based on the elements of the claimed invention and the rejection constitutes impermissible hindsight reconstruction that is improper. It is not clear why one would functionalize the hydrogels of Park when this reference is silent as to a refillable system and if it was functionalized, why a biorthogonal pair as in Koo rather than an antigen-antibody pair as in Al-Dubai would be used. Without the explicit teachings of the claimed hydrazone linker, why would one be motivated to look to the review of acid-degradable polymers (Binauld)? The proposed combination and modifications would at best yield a nanoparticle based drug delivery system with an acid degradable hydrogel and nanoparticles interacting with the hydrogel through antibody antigen interactions. None of the reference even come close to arriving at the claimed invention in a predictable fashion and the inventors of the present application were the only ones who were able to put the claimed invention in practice and successfully demonstrate such an inventive concept in vivo.
These arguments are unpersuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Refilling of the drug delivery device was taught by Al-Dubai which has been replaced by the Glozman et al. reference in the current rejection. Glozman et al. clearly teaches the use of binding pairs based on different interacting moieties, with one on the biomedical device and the other on the drug refill. Koo et al. addresses the uses of biorthogonal click chemistry versus antibody based interactions, disclosing that antibodies are saturable and not necessarily unique (p 11836, col 1). The desire for a non-saturable and/or unique binding system would motivate the person of ordinary skill in the art to use biorthogonal click chemistry rather than antibodies and the binding pair to bring about refilling of the drug delivery biomedical device as discussed by Koo et al. Binauld discusses drug delivery and means of site-specific drug delivery. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141(II)(C). This along with the fact that there need not be bodily incorporation of a secondary references means that the hydrogel material of drug delivery device need not be an acid degradable material comprising hydrazone bonds. Acid degradable bonds such as hydrazone bonds are compatible with site specific drug delivery given the acidic nature of the tumor environmental, with that different of pH being utilizable to bring about conditional release of the drug to bring about the desired therapeutic effect.

Claim(s) 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Glozman et al., Koo et al. and Binauld et al.  as applied to claims 36, 51 – 58, 61, 62, 71 – 73 and 83 above, and further in view of Griffiths et al. (US 6,077,499).
Park et al., Glozman et al., Koo et al. and Binauld et al. are discussed above.
The treatment of hematological cancers or particular types of solid tumors is not disclosed.
Griffiths et al. discloses composition, methods and kits for effecting therapy of a tumor by administration of a composition A that comprises a first conjugate comprising a targeting moiety that selectively binds to a marker substance produced by or associated with a tumor, a first member of a binding pair and a first therapeutic agent; followed by an optional clearing composition and then subsequent administration of a composition C that comprises a second conjugate comprising a complementary member of the binding pair and a second therapeutic agent wherein the second therapeutic agent can be the same or different from the first therapeutic agent (whole document, e.g., abstract). The present invention utilizes multiple targeting and pre-targeting administration to deliver more than one therapeutic agent to the tumor while maximizing and amplifying the moles of therapeutic agent delivered per mole of antibody (col 2, ln 6 – 17). After the first conjugate has been administered and allowed to localize, the second conjugate is administered which due to the complementary member of the binding pair, allowing for localization at the tumor site of the second conjugate (col 4, ln 53 onward). Injection is exemplified as a suitable administration route (examples 6 and 7, col 15). Cancers that can be treated include carcinomas, melanomas, sarcomas, neuroblastomas, leukemias (a hematological cancer), lymphomas, gliomas and myelomas (col 4, ln 22 – 53). The targeting moiety is an antibody or antigen binding antibody fragment capable of specifically binding to at least one epitope on the marker substance associated with, produce by, or on the surface of the tumor (col 3, ln 51 – 59). Among the known cytotoxic agents useful in the present invention is doxorubicin (col 8, ln 53). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the drug releasing hydrogel of Park et al., Glozman et al., Koo et al. and Binauld et al.  to treat cancers such as those disclosed by Griffiths et al. including leukemia or sarcoma as both can be treated using targeted therapy.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because agents such as doxorubicin are known in the art to be useful for the treatment of a variety of cancers, including both solid tumors and hematological cancers. The person of ordinary skill in the art can readily select the appropriate drug to treat a particular cancer from those that are known in the art and the hydrogel system of Park et al., Glozman et al., Koo et al. and Binauld et al.  will allow for the prolonged release of the drug contained therein and the use of the biorthogonal pairs allows for the specific delivery of additional drug to the hydrogel even in a complicated biological environment because of the specificity of the biorthogonal functional groups.

Applicants state that Griffiths discloses combination therapies using different immunoconjugates and the antibody as the targeting component and no hydrogel, which is a completely different targeted drug delivery system than that which is claimed.
These arguments are unpersuasive. Griffiths et al. is relied upon to teach the treatment of particular types of cancer and not aspects of the structure of the drug delivery system. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference .... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413,425 (CCPA 1981). The structure of the drug delivery system is rendered obvious by the combination of Park et al., Glozman et al., Koo et al. and Binauld et al. as discussed in greater detail above so Griffiths et al. need not teach the structure of the drug delivery system.

Claim(s) 71, 81 and 82 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Glozman et al., Koo et al. and Binauld et al. as applied to claims 36, 51 – 58, 61, 62, 71 – 73 and 83 above, and further in view of Devaraj et al. (Bioconjugate Chem, 2008).
Park et al., Glozman et al., Koo et al. and Binauld et al. are discussed above.
The use of a biorthogonal pair of norbornene (NOR) and tetrazine (Tz) is not disclosed.
Devaraj et al. discloses that biorthogonal reactions for coupling materials in the presence of complex biological milieu are of great interest in biology and medicine (p 2297, col 1, ¶ 1). The reported [4 + 2] Diels-Alder cycloaddition reaction between tetrazine and olefin is extremely selective, high yielding, proceeds rapidly in aqueous medium with the reaction partners showing excellent stability in biology media while also being easy to synthesize (p 2297, col 1, ¶ 1). A modified norbornene was selected as the dienophile as they offer an excellent balance between facile strain promoted reactivity with tetrazines and overall chemical stability with norbornenes with additional conjugation handles being commercially available (p 2297, col 2, ¶ 2; scheme 1). Antibodies that bind to the Her2/neu receptors on live SKBR3 cancer cells were labeled with norbornene to allow for pre-targeting of the cancer cells (p 2298, col 1, ¶ 4 and figure 1). Then the fluorophore VT680 with tetrazine was added and co-localization of the fluorophore with the cells was observed and the reaction was rapid even with micromolar concentrations of the labeling agent in the presence of serum (p 2298, col 1, ¶ 5). The results suggest that such a strategy may be useful for in vivo pretargeted imaging under numerous modalities (abstract).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a tetrazine-norbornene orthogonal pair for the drug delivery system taught by Park et al., Glozman et al., Koo et al. and Binauld et al. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because various biorthogonal reaction pairs are known and can be used and as taught by Devaraj et al., a tetrazine with an olefin such as a norbornene has rapid, selective and high yielding reactivity in aqueous systems such as those comprising serum and some compounds are even commercially available. The person of ordinary skill in the art can select from among the known biorthogonal pairs depending on the particular materials being used and the synthetic routes that can be used to produce the required moieties comprising each member of the biorthogonal reaction pair. The norbornene-tetrazine pair can be used to specifically direct the one element to a specific location that comprises the other element of the biorthogonal reaction, whether that is a particular cell as in Devaraj et al. or a drug delivery implant.

Applicants state that Devaraj has nothing to do with drug refill systems and merely teaches tetrazine-based cycloadditions for in vitro labeling experiments.
These arguments are unpersuasive. The general structure of the drug delivery system is rendered obvious by the combination of Park et al., Glozman et al., Koo et al. and Binauld et al. as discussed in greater detail above. Devaraj et al. is relied upon to teach the particular biorthogonal pair of NOR and Tz recited in these claims. Based on the teachings of Koo et al., the use of such biorthogonal chemistry allows for specific targeting in vivo using this class of chemistry. Devaraj et al. provides additional pairs of complementary functional groups that can react in the complicated in vivo environment for specific targeting of the two elements bearing the NOR and Tz elements respectively and would reasonably be expected to work in vivo.

Claims 77 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Glozman et al., Koo et al. and Binauld et al. as applied to claims 36, 51 – 58, 61, 62, 71 – 73 and 83 above, and further in view of Al-Dubai et al. (Nanotechnol Sci Appl, 2011).
Park et al., Glozman et al., Koo et al. and Binauld et al. are discussed above.
The presence of a linker such a PEG between the target recognition moiety and the hydrogel is not disclosed.
Al-Dubai et al. discloses the coating of a medical implant with a covalently bound biocompatible layer that forms a passive protection layer to prevent rejection of the implant material (p 87, ¶ 3). The coatings are based on polyethylene glycol (PEG) derivatives which are covalently bound to the backbone carrier as PEG is employed extensively in pharmaceutical and biomedical application and can be chemically modified for attachment to other molecules are surfaces (p 88, col 2, ¶ 1). As shown schematically in figure 1, a biorecognition site on the implant allows for binding of a drug containing nanoparticles, with degradation of particles resulting in drug release, that can then be re-loaded with different drugs is possible. Antibodies against chitosan were used as anchoring of the chitosan, drug containing nanoparticles can be attached (paragraph bridging p 87 and 88). A bifunctional bis-amino-PEG (NH2-PEG-NH2) can be used to prepare the protective coating (p 89, col 1, ¶ 3 and figure 2, middle step).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a linker between the hydrogel biomedical device and the first member of the binding pair attached to the device. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Al-Dubai et al. discloses that that recognition site can be attached to a biomedical device by way of PEG layer that acts to form a passive protection layer on the implant to prevent rejection and amine groups can be used to link the PEG to the device and to the target recognition moiety.

None of arguments set forth regarding Al-Dubai et al. relate to the PEG linker coating aspect being relied on in the rejection about and therefore the arguments relating to Al-Dubai et al. will not be addressed herein.

Claim(s) 84 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., Glozman et al., Koo et al. and Binauld et al. as applied to claims 36, 51 – 58, 61, 62, 71 – 73, and 83 above, and further in view of Lee et al. (Prog Poly Sci, January 2012).
Park et al., Glozman et al., Koo et al. and Binauld et al. are discussed above.
While a modified alginate is taught by Park et al., the use of an oxidized alginate is not disclosed.
Lee et al. discloses that alginate in inherently non-degradable in mammals since mammals lack the enzyme alginase that can cleave the alginate polymer chains (p 7, ¶ 3). An attractive approach to make alginate degradable in physiological conditions includes partial oxidation of the alginate chains as slightly oxidized alginate can degrade in aqueous media while not significantly interfering with the gel forming capability in the present of divalent cations (p 7, ¶ 3). The resulting degradation rate is strongly dependent on the degree of oxidation, pH and temperature of the media (top of p 8).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use a partially oxidized alginate as the polymer backbone of the material of Park et al.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because alginate is non-degradable in mammals under physiological conditions, but partial oxidation will result in a biodegradable alginate under physiological conditions without altering the ability of the alginate to form hydrogels.

Applicants state that Lee has nothing to do with drug refill systems and is a review paper providing an overview of general properties of alginates and its hydrogels.
These arguments are unpersuasive. The general structure of the drug delivery system is rendered obvious by the combination of Park et al., Glozman et al., Koo et al. and Binauld et al. as discussed in greater detail above. While Park et al. teaches alginate generally as a material for the hydrogel matrix, oxidized alginate is not disclosed. Lee et al. discloses that oxidization of alginate allows for increased degradation of the alginate, rendering it obvious to use such a material to produce a hydrogel that is biodegradable in mammals.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Due to the abandonment of Application No. 16/705,672, the provisional double patenting rejection over this application has been withdrawn and Applicants’ arguments regarding this rejection are moot.

Claims 36, 51 – 62, 71 – 73, 77, 78 and 81 – 85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 30 of copending Application No. 17/569,720 in view of Park et al. (US 2012/0100103), Koo et al. (Angew Chem, Int Ed 2012) and Devaraj et al. (Bioconjugate Chem, 2008) optionally further in view of Griffiths et al. (US 6,077,499) or Al-Dubai et al. (Nanotechnol Sci Appl, 2011) or Lee et al. (Prog Poly Sci, January 2012). The claims of US’720 recite a system comprising a drug delivery device comprising a carrier and target recognition moiety that is suitable for implantation and a drug refill (e.g., claim 1). The carrier can be a hydrogel or biological hydrogel (claim 15) such as an alginate hydrogel (claim 16). The drug refill comprises a target, that along with the target recognition moiety forms a two-component binding pair, and a pharmaceutical composition (claim 1) that can comprise a small molecule (claim 2) such as the anti-cancer drug doxorubicin (claims 13 and 14). The pharmaceutical composition can be attached to the target via a cleavable linker (claim 3) such as a hydrazone bond (claim 12). The binding of target to the target recognition moiety takes the mobile drug refill and delivers the pharmaceutical composition directly to the drug delivery device to refill the device (claim 1).
Implantation and use of the device is not claimed. The use of a pair of biorthogonal functional groups as target and target recognition moiety is also not claimed.
Park et al., Koo et al. and Devaraj et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to implant and the drug delivery system of US’720 to treat cancer using a small molecular anti-cancer agent such as doxorubicin in the device comprising crosslinked alginate and refill using a biorthogonal functional group pair for targeting to provide additional therapeutic agent to the device, resulting in a longer therapeutic effect from the drug delivery device. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because the implantable system of US’720 must be implanted in order for them to function as intended and when treating cancer, implantation at the treatment site is obvious to so that drug release occurs at the desired site of action. The selection of the particular material for the hydrogel carrier, the particular drug and the specific complementary biorthogonal click chemistry reactive groups are obvious in light of the claims of US’672 and the teachings of Park et al. Park et al. discloses that crosslinked polymers such as alginate are suitable for use in drug delivery devices and the extent and nature of crosslinking can alter the properties of the hydrogel.
The treatment of various specific cancers, a PEG linker or use of partially oxidized alginate is not claimed.
Griffiths et al., Al-Dubai et al. and Lee et al. are discussed above.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use the implant to treat various specific cancers as based on the teachings of Griffiths et al., targeted delivery of anti-cancer agents can be used in the treatment of various types of cancers. It also would have been obvious to include a linker between the hydrogel biomedical device and the first member of the binding pair attached to the device as a PEG layer on a device acts to form a passive protection layer on the implant to prevent rejection and amine groups can be used to link the PEG to the device and to the target recognition moiety. The use of oxidized alginate will allow for biodegradation over the material over time such that the drug delivery device need not be removed after drug delivery.
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618